PER CURIAM.
The motion of appellant to set aside the sales made in the bankruptcy of E. J. Biering does not state sufficient facts to warrant the *1018vacation oí said sales, In that It is not alleged that there was any fraud, accident, or mistake, nor sufficiently alleged that the property was sold at such an inferior price that injury to the estate of the bankrupt or to the creditors can be predicated thereon. The demurrer to said motion was properly sustained, and the decree appealed from is affirmed.